48 F.3d 1216NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Willie M. HARDY, JR., Petitioner--Appellant,v.VIRGINIA PAROLE BOARD;  Clarence L. Jackson, FormerChairman, Respondents--Appellees.
No. 94-7189.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 16, 1995Decided:  March 14, 1995

Willie M. Hardy, Jr., Appellant Pro Se.
Mary Elizabeth Shea, Offfice of the Attorney General of Virginia, Richmond VA, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Hardy v. Virginia Parole Board, No. CA-94-916-AM (E.D. Va.  Sept. 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 We also deny Appellant's motion for appointment of counsel